MEMORANDUM **
Raheim Antone Carter appeals from his guilty-plea conviction and sentence for conspiracy to commit bank robbery and bank robbery, in violation of 18 U.S.C. §§ 371 and 2113(a). We dismiss the appeal.
When Carter entered into the plea agreement with the government, he waived his right to appeal from the district court’s entry of judgment and the imposition of a sentence provided that the sentence was consistent with his plea agreement. Because Carter was sentenced to a range within the plea agreement, his appeal waiver is enforceable. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir.2005); see also United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.